*325ON MOTION FOR REHEARING.
BURGESS, P. J.
An opinion was delivered in this ease on the 31st day of January last, affirming the judgment of the trial court, in which we declined to pass upon instructions numbered eleven and fourteen for the reason that neither the record filed in this court, nor the original bill of exceptions filed with the clerk of the circuit court, showed that any complaint was made of the action of the court in giving said instructions. In motion for a rehearing, however, filed February 6th inst., our attention is called to the fact that by stipulation between counsel for the defendant and the State, filed with the clerk of this court on January 3, 1906, the motion for new trial is correctly set out in appellant’s brief at pages five to eight, inclusive, which shows that the point upon the action of the court in giving all instructions in behalf of the State was duly raised by the. motion. On January 4,1906, another stipulation entered into by the same counsel, correcting the record in other respects, was also filed with the clerk of this court. The records of this court fail to show the filing of either of these stipulations, and when we came to the investigation of the case we found but one, that being the stipulation filed January 4, 1906, which referred in no way to the instructions, and it being so unusual for two different stipulations to be filed for the correction of the record in the same case, and especially without asking or obtaining the permission of the court, we overlooked the stipulation filed January 3d. It may not be out of place to say here that no record, after being lodged with the clerk of this court, can be changed without the permission of the court, duly entered of record at the time. But owing to the importance of this case we have duly considered the questions raised by counsel for defendant upon the instructions, and have modified the opinion in this respect. The motion for rehearing is overruled.
All concur.